DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to  a abstract idea without significantly more. The claims 1 and 7 recite “receiving a module generation request from a user”, “generating a module according to the module generation request”, “transmitting the module to the user”, receiving a module registration request form the user”, and registering the module according to the module registration request”.  If the claim, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  Nothing in the claimed elements preclude these steps from partially being performed in the mind.  If a claim recites a limitation that can practically be performed in the mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the metal process grouping, and the claim recites a abstract idea.  See, e.g, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed “conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally,” i.e., “as a person would do it by head and hand.”); Synopsys, 839 F.3d at 1139, 120 USPQ2d at 1474 (holding that claims to the mental process of “translating a function description of logic circuit into a hardware component 
	None of the additional elements integrate the judicial exception into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  See for instance content extraction - v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Therefore claims 1 and 7 are not patent eligible. 

	Claims 2 and 8, claim “generating a module list for the module registered according the module registration request”, Nothing in the claimed elements preclude the step from practically being performed in the mind and none of the additional elements integrate the judicial exception in a practical application.  If the claim, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Therefore claims 2 and 8 are not patent eligible. 
	Claims 3 and 9, claim additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  See MPEP 2016.05(e).  Therefore claims 3 and 9 are not patent eligible. 
Claims 4 and 10, claim “generating a smart data platform including a plurality of modules”.  Nothing in the claimed elements preclude the step from practically being preformed in the mind and none of the additional elements integrate the judicial exception in a practical application.  If the claim, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Therefore claims 4 and 10 are not patent eligible. 
	Claims 5 and 11, claim “receiving smart data platform generation request from a user”, “transmitting a module list including a plurality of modules to a user”, “receiving information on a module selected from the module list form the user” and “generating the smart data platform based on the information on the selected module”.  Nothing in the claimed elements preclude the step from practically being preformed in the mind and none of the additional elements integrate the judicial exception in a practical application.  If the claim, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Therefore claims 5 and 11 are not patent eligible. 
	Claims 6 and 12, claim additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  See MPEP 2016.05(e).  Therefore claims 6 and 12 are not patent eligible. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kolhe et al. (US 2019/0042231 A1)
As per claim 1, Kolhe et al. teaches the invention as claimed including, “A method for managing modules, performed by a module management apparatus, the method comprising:
receiving a module generation request from a user;
generating a module according to the module generation request and transmitting the module to the user;
receiving a module registration request from the user; and
registering the module according to the module registration request.”
A user may modify a modelled component retrieved from the component library.  The update processor can retrieve the modified versions of components and store them in the component library.  The platform enables the creation and publication of reusable components (0027).  Modified components are received as updated code (module generation request).  The received modified code is then built into executable code (generating module) and tested.  The new version of the component is stored in the component library and published (registered) (0030).  Publishing enables the users community to use the new version (0030).  Therefore, the module is 
The examiner states that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the steps of receiving the modified code (module generation request), building it into executable code, testing it and publishing it (registering) separable ( In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  Making something separable or integral (In re Larson, 340, F.2d 965, 968, 144 USPQ 347 349 (CCPA 1965)) is just an engineering choice, either way the system will still perform the same functions.  Since the code is submitted by the user to be generated and published (registered) then the user is requesting the generation and registration of the code by submitting the code. Separate or together, the same processes are being performed to producing the same results of a generated component (module) published (registered) in a component library for use.                              
As per claim 2, Kolhe et al. further teaches, “The method according to claim 1, further comprising generating a module list for the module registered according to the module registration request.”
Kolhe et al. teaches the use of quick start.  A quick start is recommended to a user.  To recommend a quick start to the user, the platform may query the user to determine their preferences regrading languages, features, intended use, type of application and so forth.  One or more potential quick starts that satisfy the specified criteria are recommended to the user (0033).  A quick start includes a set (list) of modelled components that are suitable for creating a particular type of application (0034).  Therefore the user is able to query a feature of the new component to get a smart list of recommended components (modules) that will include the newly published/registered module. 
As per claim 3, Kolhe et al. further teaches, “The method according to claim 2, wherein the module list is composed of a plurality of modules associated with a function performed by the generated module for which the registration is requested.”
features, intended use, type of application and so forth.  One or more potential quick starts that satisfy the specified criteria are recommended to the user (0033).  A quick start includes a set (list) of modelled components that are suitable for creating a particular type of application (0034).  Therefore the user is able to query a feature (function) of the new component to get a smart list of recommended components (module). 
As per claim 4,  Kolhe et al. further teaches, “The method according to claim 1, further comprising generating a smart data platform including a plurality of modules.”
The user may create an application that includes one or more of the modelled components stored in the component library (0019).    An application is created in a work space.  Components in the component library are published to be available for inclusion in a application.  The application including the components is created/built (0029).  A user can select one or more components to include in the application (0026). Through the workspace a user can incorporate an modelled component into their application (0035).  Also see 0021, 0042 and figure 2 (210).
As per claim 5, Kolhe et al. further teaches, “The method according to claim 4, wherein the generating of the smart data platform comprises:
receiving a smart data platform generation request from a user;
transmitting a module list including a plurality of modules to the user;
receiving information on a module selected from the module list from the user; and
generating the smart data platform based on the information on the selected module.”
The user may create an application that includes one or more of the modelled components stored in the component library (0019). An application is created in a work space.  Components in the component library are published to be available for inclusion in an application (module list).  The application including the components is features, intended use, type of application and so forth.  One or more potential quick starts that satisfy the specified criteria are recommended to the user (0033).  A quick start includes a set (list) of modelled components that are suitable for creating a particular type of application (0034).  Through the workspace, a user can incorporate a modelled component into their application (0035).  Also see 0021, 0042 and figures 1 and 2.

As per claim 6, Kohle et al further teaches, “The method according to claim 5, wherein the information on the module selected from the module list is information on the module selected by the user from the module list through a keyword search.”
To recommend a quick start to the user, the platform may query the user to determine their preferences regarding languages, features, intended use, type of application, and so forth.  One or more potential quick starts that satisfy the specified criteria may be recommended to the user (0033).
As per claims 7-12, claims 7-12 contain similar limitation to claims 1-6.  Therefore claims 7-12 are rejected for the same reasons as claims 1-6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mannopantar et al. (US 9,977656 B1), teaches providing software components for developing software applications (abstract).  Metadata can be created for every software component as soon as it is registered in the repository (column 3, lines 52-59).  A user can select a component and an assembler can assemble the software component based in the user selection (column 4,lines 51-65).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/               Examiner, Art Unit 2199     

/LEWIS A BULLOCK  JR/               Supervisory Patent Examiner, Art Unit 2199